Citation Nr: 1144923	
Decision Date: 12/08/11    Archive Date: 12/14/11

DOCKET NO.  01-07 830A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of head injury.

2.  Entitlement to service connection for a seizure disorder.

3.  Entitlement to service connection for residuals of cerebrovascular accident (CVA), claimed as secondary to seizure disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

As verified by the National Personnel Records Center (NPRC), the Veteran served on active duty from January 1965 to December 1974, including service in Vietnam.  As discussed below, there are documents in the claims file indicating that the Veteran served in the U.S. Marine Corps from as early as August 1961, but this service has not been verified.
 
These matters come before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In October 1999, the RO denied entitlement to service connection for residuals, head injury.  The Veteran filed a notice of disagreement, the RO issued a statement of the case, and the Veteran filed a substantive appeal (VA Form 9).  However, rather than certifying the appeal to the Board, the RO readjudicated the claim pursuant to section 7(b) of the Veterans Claims Assistance Act of 2000 (VCAA), which provided that VA, upon request of the claimant or upon the motion of the Secretary of VA, must readjudicate certain finally decided claims "as if the denial or dismissal had not been made."  See VCAA, § 7(b)(1).  This section of the VCAA is applicable to claims that became final between July 14, 1999 and November 9, 2000, the date of the enactment of the VCAA, and were denied on the basis that they were not well grounded.  See VCAA, § 7(b)(2).  Regardless of whether the Veteran's case fell within this provision, once the Veteran initiated the appeal, VA's failure to properly recognize and adjudicate the appeal rendered its initial rating decision and any subsequent decisions non-final.  See Cook v. Principi, 318 F.3d 1334, 1340-41 (Fed. Cir. 2002) (citing Tablazon v. Brown, 8 Vet. App. 359 (1995); Hauck v. Brown, 6 Vet. App. 518 (1994); Kuo v. Derwinski, 2 Vet. App. 662 (1992); and Ashley v. Derwinski, 2 Vet. App. 307 (1992)); see Myers v. Principi, 16 Vet. App. 228, 235-36 (2002) (holding that where the Veteran had filed a timely appeal from a prior RO decision and VA failed to recognize the appeal, neither the prior RO decision nor the subsequent denial of reopening of the claim had become final).  Thus, the Board considers the claim on appeal to be the Veteran's September 1998 claim that was denied in October 1999.

In November 2009, the Veteran testified during a hearing at the RO before the undersigned; a transcript of that hearing is of record.

In January 2010, the Board remanded the claims for additional development, after finding that a head injury had occurred during service in line of duty.  For the reasons explained below, the RO complied with the Board's remand instructions by sending an appropriate VCAA letter in April 2010 and providing an adequate VA examination in July 2010.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1.  A chronic seizure disorder did not manifest in service or for many years thereafter, an organic disease of the nervous system did not manifest within the one year presumptive period, and the Veteran's post-service seizure disorder is unrelated to service, including his in-service head injury.

2.  CVA did not manifest in service or for many years thereafter, and is unrelated to service or a service connected disability.

3.  The Veteran does not have a current disability residual to his in-service head injury. 


CONCLUSIONS OF LAW

1.  A seizure disorder was not incurred in or aggravated by service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).

2.  A CVA was not incurred in or aggravated by service and is not proximately due to, the result of, or aggravated by a service connected disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310.

3.  Residuals of an in-service head injury were not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In October 2001, April 2008, and April 2010 letters, the RO notified the Veteran of the evidence needed to substantiate his service connection claims, variously referred to as right side head injury, stroke as secondary to seizures as a result of concussion, and a stroke secondary to seizure as a result of a concussion (head injury).  The April 2008 and April 2010 letters also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  In any event, the April 2008 and April 2010 letters complied with this requirement.

The Veteran has substantiated his status as a veteran.  The Veteran was notified of all other elements of the Dingess notice, including the disability rating and effective date elements of his claims, in the April 2008 and April 2010 letters.

Contrary to VCAA requirements, most of the VCAA-compliant notice in this case was provided after the initial adjudication of the claims.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  The timing deficiency was cured by readjudication of the claims in a June 2011 supplemental statement of the case (SSOC).  Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007).

The April 2010 VCAA letter was sent pursuant to the Board's January 2010 remand instructions and complied with these instructions.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment records (STRs) and all of the identified post-service private and VA treatment records, as well as the records of the Social Security Administration's (SSA's) disability determination.

Finally in this regard, during the Board hearing, the undersigned asked questions indicating that it was incumbent upon the Veteran to submit any potentially relevant evidence in his possession in support of his claims.  This action supplemented VA's compliance with the VCAA and, to the extent that 38 C.F.R. § 3.103 was applicable to Board hearings in November 2009, complied with this regulation.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010); 76 Fed. Reg. 52572 (Aug. 23, 2011) (clarifying that 38 C.F.R. § 3.103 does not apply to Board hearings).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claims on appeal are thus ready to be considered on the merits.

Analysis

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including organic diseases of the nervous system, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101(3), 1112(a)(1); 38 C.F.R. §§ 3.307(a), 3.309(a).

As explained in the Board's January 2010 remand, the Veteran indicated in his written statements and Board hearing testimony that during a firefight in Vietnam, he received shrapnel wounds to the head and was knocked unconscious.  When he awoke, he was on a helicopter being taken out of the combat zone.  An August 1968 STR reflects that the Veteran reflects that the Veteran had been treated and rendered a diagnosis of gunshot wound of the right arm and ear from an episode of hostile fire.  A subsequent entry at the end of August 1968 noted that he had sustained a perforated ear drum for which he was referred for further evaluation.  On a December 1974 report of medical history prior to discharge from active duty, the Veteran indicated that he had had a head injury.  The examining official annotated "head injury - knocked unconscious by shrapnel."  The record thus shows that the Veteran served in a combat in Vietnam. His DD form 214s reflects a military occupational specialty of rifleman, and that he received meritorious combat-related medals and citations that included the Purple Heart, the Combat Action Ribbon, and the Vietnam Cross of Gallantry, among others.  Such evidence in its entirety strongly suggests that the reported injury actually occurred.  Regardless, under the provisions of 38 U.S.C.A. § 1154(b), VA shall accept an injury alleged to have been incurred or aggravated by combat service if consistent with the circumstances, conditions and hardships of such service.  As the Veteran's description of his head trauma is consistent with the circumstances of his service and the contemporaneous evidence, the Board found in January 2010 and reiterates here that 38 U.S.C.A. § 1154(b) is for application and the Veteran sustained the in-service head injury he described in his written and oral statements.

In addition, as shown below, the Veteran was diagnosed with both a seizure disorder and seizure disorder during the appeal period, which commenced when he filed his September 1998 claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim).  He has thus met the current disability requirement with regard to these claims.

The question remains, however, whether a current disability is related to the Veteran's  in-service head injury, on a continuity of symptomatology or other basis.  The Veteran indicated in his March 2008 statement amending his claim, he had a stroke that was caused by a seizure and the seizure was the result of the in-service head injury, which he described as a concussion.  As the Board must interpret the Veteran's claims and the evidence on which they are based in a liberal manner, it will consider whether the Veteran's seizure disorder, CVA, or any other current disability, is related to, or a residual of, his in-service head injury, in addition to his secondary service connection claim with regard to the CVA.

Initially, the Board notes that the Veteran did not claim, and the evidence does not reflect, that he had continuity of symptomatology of his seizures or CVA.  Rather, the Veteran testified during the hearing that he had his first seizure while driving a truck in Miami around 1998.  This is consistent with an October 1998 VA hospital discharge summary that recounted a September through October 1998 hospital admission.  This discharge summary indicated that the Veteran was transferred to the VA hospital from Community Hospital after developing transient ischemic attacks while working as a truck driver on August 23, 1998.  He was hospitalized, released, developed seizures, and released again.  Subsequently, on August 30, 1998, the Veteran had a CVA causing total left side paralysis with dysarthria and was discharged after two weeks.  There is an undated note from Dr. Patel of University Community Hospital indicating that the Veteran was under his care and was newly diagnosed with seizure disorder and now had left side paralysis.

The VA discharge summary and subsequent VA treatment notes contain diagnoses of CVA with left hemiparesis, mild dysarthria, and history of seizure disorder.  A June 1999 VA treatment note contains diagnosis of status post CVA and seizure disorder and indicated that the Veteran's strength had pretty much returned to normal, his speech was also pretty much returned to normal, and that no seizure had been reported since an initial seizure about the time of the stroke.

Thus, the evidence reflects that the first post service symptoms of seizure disorder or CVA were in 1998, many years after service.  The Board also notes that, after the events described in the August 1968 STRs, a May 1970 reenlistment examination report indicated that neurologic examination was normal, as did the September 1974 separation examination report.  The Veteran did indicate on the December 1974 report of medical history that he had or had previously had epilepsy or fits. Notwithstanding the possibility of epilepsy or fits at some point after the head injury in service, the above evidence reflects that seizures and CVA did not manifest until many years after service and, thus, entitlement to service connection for seizure disorder or CVA on a continuity of symptomatology basis.  This evidence also reflects that, to the extent the Veteran's seizure disorder is an organic disease of the nervous system, it did not manifest within a year after separation from service, and entitlement to service connection is therefore not warranted on a presumptive basis.

As to whether entitlement to service connection for seizure disorder, CVA, or any other claimed residual of the in-service head injury, is warranted based on a nexus between the current disability and the in-service head injury, there are multiple medical opinions.  In October 1998, Dr. Kamat wrote that he had treated the Veteran for seizure disorder and CVA and that, in his opinion, the seizure disorder "remains as a result of probable scar tissue in his brain related to the concussion he had experienced in the past."  He also opined that the Veteran's "subcortical CVA which came on several weeks after his seizure disorder is not contributing to his seizures."

As noted in the Board's January 2010 remand, the August 2009 VA examiner opined that the Veteran's seizure disorder and CVA were not related to service, but based this conclusion on the premise that there was no evidence in the STRS of concussion which suggested a lack of such in-service head injury.  As the Board has found that the in-service head injury occurred, this opinion, based on an inaccurate factual premise, is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).

The Board remanded the claims for a VA examination, requesting that a physician be informed that the Board had accepted the fact of an in-service head injury that involved a shrapnel wound and a period of unconsciousness, review the claims file, and opine as to as to whether: a) the Veteran currently has any residuals of head injury; b) the development of seizures was related to head injury in service; c) CVA was related to head injury or seizures; and/or d) whether either or both conditions are more likely than not unrelated to service or head injury therein and are due to other post service etiological factors.  In a July 2010 opinion, a VA physician answered each of these questions after reviewing the claims file and discussing the Veteran's relevant medical history. He noted the 1998 hospitalizations and seizures, the lack of seizures since then, and the fact that the Veteran was able to drive a truck until he retired in 2008.  He acknowledged a history of trauma to the central nervous system, noted the Veteran's description of the in-service injury including unconsciousness, and indicated that the examination was normal except for minimal mild weakness of the left upper and lower extremities.  The physician concluded that the seizure disorder and history of CVA were less likely as not (less than 50/50 probability) caused by or a result of head injury in service.  His rationale was that the Veteran had no residual from a head injury in service, had been able to function normally like an average person, driving a truck for more than thirty years, that there was no noted chronic disability from the head injury in the STRs or after active duty.  He opined that the Veteran had suffered seizures from the stroke which was most likely caused by a long history of cigarette smoking and hyperlipidemia.  He noted that the medical literature indicates that stroke can cause seizure disorder.

The Board finds that the VA examiner's opinion is of greater probative weight than that of Dr. Kamat.  Dr. Kamat's brief reasoning was that seizure disorder was the result of probable scar tissue from the brain related to the concussion, but did not offer any further discussion of why he concluded that there was scar tissue that caused the seizure in the case of the Veteran.  He also opined that the CVA that occurred several weeks after the seizure did not contribute to it.  In contrast, the July 2010 VA examiner cited the lengthy period of time, from the end of service until 1998, that the Veteran did not suffer a seizure, the many years he was able to function before and after the seizure, and the lack of a chronic disability in the STRs, which is supported by the negative reenlistment and separation examination normal neurological findings.  The examiner was entitled to rely on the lengthy period of time between service and the seizures in rendering his opinion, just as the Board is entitled to so rely in rendering its decision.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 (Feb. Cir. 2002) (en banc) (the Board may consider in its assessment of a service connection claim the passage of a lengthy period of time wherein the veteran has not complained of the malady at issue).

In addition, the VA examiner found that the seizure was associated with the CVA, which most likely was caused by the Veteran's cigarette smoking and hyperlipidemia, an association supported in the medical literature.  The Board notes that the VA hospital discharge summary indicated that the Veteran developed seizures several days after his August 23, 1998 ischemic attacks and had the CVA on August 30, 1998, thus placing the seizure and CVA closer in time than the several weeks indicated by Dr. Kamat.  Moreover, even though the CVA occurred shortly after the seizure, the Board finds that the VA examiner's conclusion does not necessarily conflict with this fact, as the examiner reviewed the claims file, which reflects that the seizure preceded the CVA.  Rather, the Board interprets the VA examiner's conclusion that the CVA caused the seizures to reflect that the examiner concluded that the underlying symptoms that caused the CVA also caused the seizure, regardless of which manifested first.

As the VA examiner's opinion thus contains a more thorough and detailed rationale than that of Dr. Kamat, the Board finds that his conclusions that neither the seizure disorder nor the CVA were related to the in-service head injury and that there were no residuals of the in-service head injury, is entitled to greater weight than Dr. Kamat's conclusions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  The Board also finds that the July 2010 examination and opinion are adequate, as the examiner answer each of the questions posed by the Board and explained the reasons for his conclusions based on his review of the claims file and the assumption that the Veteran had in fact suffered the in-service head injury he described.  Stefl  v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (a medical examiner must support his conclusion with an analysis that is adequate for the Board to consider and weigh against contrary opinions).

The Board must also consider the Veteran's own statements indicating his belief that that his seizure disorder was related to the in-service head injury.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Kahana v. Shinseki, 24 Vet. App. 428, 433, n. 4 (2011) (lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent).  In this case, the Veteran's testimony as to the underlying cause of his 1998 seizure and CVA is testimony as to an internal medical process that is of the type that the courts have found to be beyond the competence of lay witnesses.  Compare Jandreau, 492 F.3d at 1376 (lay witness capable of diagnosing dislocated shoulder); Barr, 21 Vet. App. at 308-309 (lay testimony is competent to establish the presence of varicose veins); Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (lay person competent to testify to pain and visible flatness of his feet); with Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  Consequently, the Veteran's testimony on this question is not competent and does not alter the above analysis.

Two other matters require discussion.  First, during the Board hearing, the Veteran testified that he experienced headaches continuously from the time of the in-service head injury.  Hearing Transcript, at 7-8.  He also indicated to the August 2009 VA examiner that he experienced headaches once per week for a long time.  The Veteran is competent to so testify, but this testimony must be weighed against the other evidence of record.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  On the December 1974 separation report of medical history, the Veteran indicated that he did not have and had never had frequent or severe headaches.  The Board finds that the Veteran's contemporaneous statement indicating an absence of continuity of headache symptomatology is of greater weight than his later statements indicating continuity of headache symptomatology, which were made during the course of an appeal seeking compensation benefits.  See Pond v. West, 12 Vet. App. 341, 345 (1999); Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest may affect the credibility of testimony).  Consequently, the Board finds that the Veteran's testimony that he experienced continuity of headache symptomatology not to be credible, and such testimony does not warrant entitlement to service connection for headaches on a continuity of symptomatology basis.  Moreover, the July 2010 VA examiner found that there were no residuals from the Veteran's in-service head injury, which would implicitly include a finding that any current headaches were not residual to the in-service head injury.

In addition, the Veteran's representative noted in his September 2009 statement that the STRs contained notations indicating that the Veteran sustained multiple fractures to his nose, and that a reasonable person could conclude that there was some trauma to the brain as a result.  He noted, accurately, that there was a May 1962 enlistment examination report and that the nose fractures appeared to have occurred during an unverified period of service.  He also noted that Dr. Kamat had offered a favorable opinion and the August 2009 VA examiner had offered a negative opinion but his qualifications were not given.  He requested that the Board obtain a VA examination by a Board Certified Specialist or obtain an Independent Medical Opinion.

The Board notes that a March 1965 STR indicates that the Veteran's military history indicated that he entered active duty in August 1961.  A February 1965 STR indicates that the Veteran had multiple fractures to his nose and now had difficulty breathing through his left nostril.  A submucous resection was performed, and the final diagnosis was deflection, nasal septum, existed prior to service and not in line of duty.

The Board finds that the evidence of nose fractures does not warrant a different result, for several reasons.  First, the symptom specifically identified was difficulty breathing.  As there was an identification of one symptom, it follows that the lack of identification of other symptoms, such as those indicating head trauma, reflects a lack of such symptomatology.  Buczynski v. Shinseki, 24 Vet.App. 221, 224 (2011) (suggesting that the Board may consider failure of a fact to be recorded in a medical record to be substantive negative evidence where the missing fact would ordinarily be recorded).  Moreover, the July 2010 VA examiner indicated that he reviewed the claims file and there was no relationship between the Veteran's current seizure or CVA and service.  This conclusion can be taken to include a lack of relationship to the nose fractures, as a VA examiner is not required to explicitly reference every detail of the claims file, including the STRs.  Rather, the Board, in relying on an opinion that does not do so, must discuss any additional favorable evidence to comply with its duty to provide an adequate statement of reasons or bases for its decision.  See Gabrielson v. Brown, 7 Vet.App. 36, 40 (1994).  The Board has done so here, and finds, for the above reasons, that, even assuming the Veteran's nose fractures occurred during a valid period of service, the existence of such fractures does not warrant a different result as to any of the claims.  The Board has also found that the July 2010 VA examination was adequate for the reasons stated above and the fact that the examination was conducted by a general physician as opposed to a  Board certified specialist does not render the examination inadequate.  See Nieves-Rodriguez, 22 Vet. App. at 304 (most of the probative value of a medical opinion comes from its reasoning; the question of qualifications is a threshold matter).

Finally, to the extent that the Veteran claims entitlement to CVA secondary to seizure disorder, the Board's denial of entitlement to service connection for seizure disorder precludes entitlement to service connection for CVA secondary to seizure disorder as a matter of law.  See 38 C.F.R. § 3.310(a),(b) (providing for service connection for a disability only where such disability is proximately due to, the result of, or aggravated by, a disease or injury that is already service-connected); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

For the foregoing reasons, the preponderance of the evidence is against the claims for entitlement to service connection for for residuals of head injury, a seizure disorder as secondary to head injury, and residuals of CVA, claimed as secondary to head trauma or seizures.  The benefit-of-the-doubt doctrine is therefore not for application, and the claims must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).
 

ORDER

Entitlement to service connection for residuals of head injury is denied.

Entitlement to service connection for a seizure disorder is denied.

Entitlement to service connection for residuals of CVA, claimed as secondary to seizure disorder, is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


